DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-6, 8-13 15-24 are currently pending. Claims 16-24 have been withdrawn as being drawn to a non-elected invention.  Claims 1-6, 8-13 and 15 are currently under examination. This office action is a second action non-final rejection as after further consideration subject matter that had been found to be allowable over the prior art of record in the office action filed on 03/29/2021, has been found to not be allowable over the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 6 both indicate the presence of “the carbamate group” having a particular structure, however claim 1 includes a carbamate group that has a more specific structure than in clamed in claims 5 and 6 indicating that any claim that meets the structure of claim 1 will always meet the structure of claims 5 and 6 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
4.	Claims 8, 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2006/012887).
Concerning claim 8 Muller teaches polyacrylate made by polymerization of a monomer mixture which includes a monomer with at least one polymerable double bond and at least one hydroxyl group , a monomer with a double bond and at least one barboxyl group and a monomer with at least one polyemriabale bond and at least one phosphonic acid group (paragraphs 0090-0094). This polyacrylate is then mixing in an aqueous phase with an aminoplast resin and then crosslinked (paragraph 0095). The poly acrylate is indicated to be made from an additional monomer without a hydroxyl group and without a carboxyl group an which has at least one polymerizable double bond (paragraph 0104). Examples of this additional monomer which can be present in the poly acrylate include carbamate group containing monomers such as acryloyloxyl or methacryloyloxyethyl, propyl or butyl carbamate (paragraph 0117).  As such when the polyacrylate includes these exemplary carbamate group containing monomers then the polymer would include an addition polymer backbone (from the double bond on the monomers) a moiety comping a phosphorous acid group, and at least one carbamate functional group. 
The examples of the polyacrylate polymer indicate that the polymer is formed by polymerization and then is made into a stable aqueous dispersion (paragraphs 0184-0185). This exemplary acrylate aqueous dispersion is then added to a melamine resin and water to forma an initial mixture after which is a step which includes heating the mixture and causing a crosslinking reaction (paragraph 0207). The 
Muller does not specifically indicate the particularly that the polymer in the aqueous dispersion includes a carbamate moiety.
It would have been obvious to one of ordinary skilled in the art at the time of filling to alter the aquesous composition of Muller which includes an aminoplast curing agent and a polyacrylate that has a phosphorous acid moiety to have the polyacrylate include a carbamate moiety because Muller teaches that exemplary monomers which can be used in the polyacrylate can be carbamate comprising moieties.  
Concerning claim 10 Muller teaches that the polyacryalte addition polymer includes a carboxyl containing monomer (paragraph 0093) which is preferably indicated to be acrylic acid or methacrylic acid (paragraph 0110).  Muller specifically teaches thate even with 100% Degree of neutralizing of crosslinking occurs (paragraph 0047).  Additionally the exemplary polymers of Muller are indicated to be in a dispersion with dimethylethanol amine (paragraph 0184) which is a known base. As such the composition which includes the addition polymer with a carboxyl group would be neutralized by the dimethylethanol amine base and the addition polymer would include an anionc salt group due to the neutralization of the carboxylic group such as from acrylic acid or methacrylic acid by the diethylethanol amine base resulting the claimed addition polymer. 
Concerning claim 13 Muller further teaches that examples of this additional monomer which can be present in the poly acrylate include carbamate group containing monomers such as acryloyloxyl or methacryloyloxyethyl, propyl or butyl carbamate (paragraph 0117). This would correspond to the at least on moieiyt comprigni the carbamate functional group having the claimed structure where R5 is a ethyl propyl or butyl alkylene group. 

Concerning claim 15 Muller does not indicate the presence of additional acid catalysts to the aqueous resinous dispersion and as such the composition is substantially free of separately added acid catalysts. 


5.	Claim 8-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swarup (US 6,270,905).
Concerning claim 8 Swarup teaches a crosslinkable acrylic polymer that is the polymerization reaction product of one or more polyoxyalkylene acrylate monomer and one or more copolymerizable ethylenically unsaturated monomer (column 2 lines 40-50).  Monomers which are indicated to be used are indicated to include ethyleneically unsaturated carbamates and vinyl phosphonic acid and mixture there of (column 3 lines 35-45). This polymer is indicated to be used in a film forming composition that includes a crosslinkable material such as preferably an aminoplast resin(column 6 lines 35-50 and column 7 lines 35-40). The film forming composition is indicated to be capable of being an aqueous film forming composition (column 40-50) thereby indicating that the film forming composition when aqueous is an aqueous resinous dispersion. 
Swarup does not particularly teach that the addition polymer used in aqueous film forming compositions includes both a carbamte moiety and the phosphorous acid moiety that would result from vinyl phosphoric acid. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a mixture of monomers that would having a carbamate moiety and a phosphorous acid moiety pensent because Swarup teaches that the film forming composition can be aqueous and that the addition polymer can include monomers which have carbamate moiety and monomers that have a phosphoric acid moiety and mixtures of these monomers. 
Concerning claim 9 Swarup further teaches that the polymer which can include the phosphoric acid monomer and carbamate monomer would have a Number average molecular weight of from about 500 to about 20,000 grams per mol (column 6 lines 1-10). 
Swarup does not specifically teach the z average molecular weight of the polymer.  However a z average molecular weight will always the same as or higher than the number average molecular weight. This indicates that the number average molecular weight of Swarup would provide an overlapping range with the claimed range of the z average molecular weight as the upper limit of the range of the number average molecular weight of Swarup of about 20,000 would indicate that the z average molecular weight for such a polymer would be at least 20,000 and would likely be higher.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed z average molecular weight of the polymer because Swarup teaches an overlapping range with the claimed range. 
Concerning claim 10 Swarup further teaches that the polymer includes carboxylic acid functional groups that can be neutralized using amines (column 6 lines 25-30) which are bases.  This 
Concerning claim 15 Swarup does not teach the addition of separately added acid catalysts to the film forming aqueous dispersion and as such the aqueous dispersion of Swarup will be substantially free of separately added acid catalysts. 

6.	Claim 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over December (US 2002/0055576 A1) in view of Sekharen ‘791 (US 2014/0262791 A1) as is evidenced by Tao (US 2008/0044767).
Concerning claim 8 December teaches an aqueous dispersion of a principle film forming resin used for electrocoat coating compositions (paragraph 0044). This principle film forming resin is indicated to preferably be a polymer comprising a plurality of pendant carbamate functional groups (paragraph 0053) and preferably has as structure of an addition polymer of (paragraph 0069)

    PNG
    media_image1.png
    79
    240
    media_image1.png
    Greyscale

Where L’ is a divalent linking group  preferably of 1 to 8 carbon atoms (paragraph 0070) and A is repeating units from one or more ethylenically unsaturated monomers at least one of which must have a pendant carboxylic acid group, including monomer which have methacrylate groups (paragraph 0064). December is indicated to be able to be crosslinked with a crosslinking agent which is including in the coating composition, and this crosslinking agent is indicated to include blocked isocyanates and aminoplast crosslinkers (paragraph 0075) and as such these crosslinkers would be present it the aqueous dispersion of the coating composition. 

Sekharen ‘791is drawn to electrodeposition coating of polymer coatings (paragraph 0002). Sekharen further teaches that the polymer used to make the coating can include phosphate monomers such as PAM-100 and PAM-200 obtained from Rhodia as a portion of the ethylenically unsaturated monomer in the polymer and that these phosphate monomers provide improvements to mechanical and adhesive properties (paragraph 0044). This phosphate group would correspond to the claimed phosphorous acid group. 
Tao gives evidence that the PAM-100 monomer obtained from Rhodia is and ethylene glycol methacrylate phosphate with 4-5 ethylene glycol units (paragraph 0147). 
It should be noted that the additional monomers which can be used the polymer of December are indicated to include methacrylate monomers (paragraph 0067)
It would have been obvious to one of ordinary skill in the art to alter the polymer present in aqueous composition of December to include the Phosphate monomer of Sekharen ‘791 as one of additional ethylenically unsaturated monomers used to make the polymer for the purpose of improving the mechanical and adhesive properties of the polymer used in electrodeposition coating, thereby providing the claimed polymer and aqueous dispersion. 
Concerning claim 9 December further teaches that the addition polymer including the carbamate functionality indicated in the discussion of claim 8 above will have a weight average molecular weight of form 2,000 to 100,000 g/mol (paragraph 0071). 
December does not specifically teach the claimed z average molecular weight of the polymer. 

As such the weight average molecular weight of the polymer of December teaches an overlapping range with the claimed range of the z average molecular weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed z average molecular weight of the polymer of the composition of December in view of Sekharen 791 because December teaches an overlapping range with the claimed range of the z average molecular weight. 
Concerning claim 10 December further teaches that the polymer is required to include a pendent carboxylic acid groups (paragraph 0064). This polymer is indicated to be added to an aqueous medium containing a base in an amount sufficient impart water dispersibility to the resin (paragraph 0078). This would result in the polymer having neutralized carboxylic acid groups having an anionic salt group. 
Concerning claims 11 and 12 Sekharen ‘791 as is indicated above teaches that PAM-100 is a preferred phosphate monomer which improves adhesion and mechanical properties of the polymer and coating it is used in (paragraph 0044). 

It should be further noted that applicants specification indicates that PAM -200 is used exemplary polymers of the invention (paragraph 043 Table 2 entry 10). 
It would have been obvious to one of ordinary skill in the art to alter the polymer present in aqueous composition of December to include the PAM-100 Phosphate monomer of Sekharen ‘791 as one of additional ethylenically unsaturated monomers used to make the polymer for the purpose of improving the mechanical and adhesive properties of the polymer used in electrodeposition coating, thereby providing the claimed polymer and aqueous dispersion. 
Concerning claim 13 December further teaches that the addition polymer preferably has as structure of an addition polymer of (paragraph 0069)

    PNG
    media_image1.png
    79
    240
    media_image1.png
    Greyscale

Where L’ is a divalent linking group preferably of 1 to 8 carbon atoms which is preferably (CH2) (CH2)2 (CH2)4 and the like (paragraph 0070) which corresponds to the claimed carbamate structure. 
Concerning claim 15 December does not teach the addition of separately added acid catalysts and so the composition of December in view of Sekharen ‘791 would be substantially free of separately added acid catalysts. 
Allowable Subject Matter
7.	Claims 1-4 are allowable over the prior art of record.
s 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teaches or suggests the claimed carbamate moiety present with the other components of the incident polymer.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) s 1-6, and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	 Claims 5-6, 8-13 and 15 are rejected. Claims 1-4 are allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763